SUPPLEMENT DATED OCTOBER 5, 2009 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE AND FOR FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement describes changes to certain investment options offered under your Policy.Please retain this supplement with your Prospectus for future reference. Effective October 5, 2009, the following investment options were re-designated as “Class I” shares: NACM Small Cap Portfolio OpCap Managed Portfolio OpCap
